649 F.2d 368
UNITED STATES of America, Plaintiff-Appellee,v.Raymond C. JOHNSON, Defendant-Appellant.
No. 80-3821.
United States Court of Appeals,Fifth Circuit.

Unit A
July 2, 1981.
Kenneth Michael Wright, Lake Charles, La., for defendant-appellant.
Dosite H. Perkins, Jr., Asst. U. S. Atty., Shreveport, La., Gregory K. Moroux, Asst. U. S. Atty., Lafayette, La., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before BROWN and GARZA, Circuit Judges, and PETER H. BEER*, District Judge.
PER CURIAM:


1
The proof of the F.D.I.C. insured status of the bank was sparse as, unfortunately, it too often is.  See United States v. Maner, 611 F.2d 107, (5th Cir. 1980).


2
Nevertheless it was sufficient to sustain the guilty verdict and conviction.  The other asserted errors relating to the admissibility or adequacy of the proof to show violation of 18 U.S.C.A. § 1014 are without merit.


3
AFFIRMED.



*
 District Judge of the Eastern District of Louisiana, sitting by designation